DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, and 8-20 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 4, line 1: replacing “Ray” with --ray--), (claim 6, line 6, “causes controller to”: inserting --said -- before “controller”), (claim 8, sixth to last line, “by at the least”: replacing “at the” with --the at--), (claim 8, third to last line, “data, at least one operational”: inserting --the -- before “at least one”), and (claim 13, fourth to last line, “data, at least one”: inserting --the -- before “at least one”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ernest et al. (US 2020/0068692; hereinafter Ernest).

Regarding claim 1, Ernest discloses an apparatus comprising: an X-ray tube (14) including a cathode (88); and an input receptacle (74) coupled to the cathode, the input receptacle including a connector configured within the input receptacle and operatively coupling the cathode and the input receptacle (pars. 46-48; figs. 7-10), the connector including at least one circuit (124) configured to receive an input signal via the input receptacle, the input signal received as an auxiliary supply voltage (via the cable), and to generate an output signal necessarily indicative of at least one operational characteristic of the X-ray tube (the output signal being the grid voltage).

Regarding claim 4, Ernest discloses wherein the at least one operational characteristic of the X-ray tube includes a filament temperature, a filament current, an electron emission current (wherein the current is regulated by the grid voltage), or at least one parameter associated with a beam shape emitted by the X-ray tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ernest as applied to claim 1 above, and further in view of Hansen et al. (US 2013/0163725; hereinafter Hansen).
Ernest discloses claim 1. 
However, Ernest fails to disclose wherein the connector is configured for insertion into and removal from an inner volume of the input receptacle.
Hansen teaches wherein the connector (fig. 7:73) is configured for insertion into and removal from an inner volume of the input receptacle (74).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ernest with the teaching of Hansen, since one would have been motivated to make such a modification for easier replacement of parts (Hansen: par. 5). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ernest as applied to claim 1 above.
Ernest discloses claim 1. 
However, Ernest fails to disclose wherein the X-ray tube is a bipolar X-ray tube.
Ernest teaches wherein X-ray tubes can be a monopolar or bipolar X-ray tube (par. 2).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ernest with the teaching of a bipolar X-ray tube, since these X-ray tubes were art-recognized equivalents at the time the invention was made (Ernest: par. 2), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for using lower voltage potentials compared to monopolar X-ray tubes, thereby reducing the chances of arcing failures. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ernest as applied to claim 1 above, and further in view of Woodman et al. (US 2019/0074154; hereinafter Woodman).
Ernest discloses claim 1. Ernest further discloses wherein the input signal is the grid voltage (pars. 45-48; fig. 7).
However, Ernest fails to disclose wherein the grid voltage is between 20 kV and 400 kV.
Woodman teaches wherein the grid voltage is between 20 kV and 400 kV (par. 16).	
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ernest with the teaching of Woodman, since one would have been motivated to make such a modification for incorporating components with faster response times (Woodman: par. 2).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-20 contain allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884